      Case: 3:19-cv-00448-wmc Document #: 16 Filed: 01/12/21 Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES H. WEBER,

                             Plaintiff,                           OPINION AND ORDER
       v.
                                                                        19-cv-448-wmc
ANDREW M. SAUL, Commissioner of
Social Security,

                             Defendant.


       Pursuant to 42 U.S.C. § 405(g), plaintiff James H. Weber seeks judicial review of a

final determination that he was not disabled within the meaning of the Social Security Act.

Weber contends that remand is warranted because the administrative law judge (“ALJ”)

failed to account for: (1) work limitations caused by Weber’s colitis in the hypothetical

questions posed to the vocational expert; (2) the extent of plaintiff’s limitations in

concentration, persistence and pace (“CPP”) and interacting with others in formulating his

residual functional capacity (“RFC”); and (3) the opinion of Nurse Practitioner Julie

Hintzman. For the reasons that follow, the court will remand for further proceedings.



                                      BACKGROUND1

       A. Overview

       Plaintiff James H. Weber has at least a high school education, is able to

communicate in English, and has past work experience as a small products assembler and

a light truck driver. Weber last engaged in substantial gainful activity in June 2015, which


1
 The following facts are drawn from the administrative record (“AR”), which can be found at dkt.
#9.
      Case: 3:19-cv-00448-wmc Document #: 16 Filed: 01/12/21 Page 2 of 16




coincides with his amended, alleged disability onset date, although he continued to work

for short periods of time in 2016 and 2017.

       Weber applied for supplemental security income on June 4, 2015, originally

claiming an alleged onset date of April 1, 2014. With a birth date of November 23, 1970,

Weber was 44 years-old at the time he filed his application, making him a “younger

individual” under 20 C.F.R. § 416.963. Weber claimed disability based on ulcerative

colitis, epilepsy, depression and anxiety. (AR 69.)


       B. ALJ Decision

       ALJ Amy L. Rosenberg held an evidentiary hearing via videoconference on July 13,

2018, at which plaintiff appeared personally and by the same counsel representing him on

appeal now. As of the alleged onset date of June 1, 2015, the ALJ found that Weber had

the following severe impairments:    depressive, anxiety, personality and post-traumatic

stress disorders; alcohol and cannabis dependence in remission; seizure disorder; and

ulcerative colitis.   (AR 15.)   Next, the ALJ considered whether any of plaintiff’s

impairments or combination of impairments met or medically equaled any of the listings.

       Material to this appeal, the ALJ specifically considered whether plaintiff’s mental

impairments met the relevant listings. Under the “paragraph B” criteria, the ALJ found

that Weber had:       moderate limitations in understanding, remembering or applying

information; marked limitations in interacting with others; moderate limitations in CPP;

and moderate limitations in adapting or managing oneself. (AR 16.) With regard to the

CPP limitation in particular, the ALJ explained:




                                              2
        Case: 3:19-cv-00448-wmc Document #: 16 Filed: 01/12/21 Page 3 of 16




               The claimant reported that he could pay attention for less than
               a half hour at a time; he does not handle stress well; and he
               requires breaks in order to complete tasks once he starts them
               (Ex. 7E/6-7). That said, the claimant indicated that he
               regularly watches television and he completes tasks once he
               starts them (Ex. 7E/5-6). In particular, the claimant reported
               to Dr. Bienck that he was able to follow the plot of a movie; he
               did not have any difficulty paying his bills; and he was able to
               focus on things that he enjoyed (Ex. 9F/2). Moreover, [] the
               results of testing reflected good processing speed, attention,
               and visual-spatial skills. (Ex. 9F/10-11).

(AR 16.)

        In crafting Weber’s residual functional capacity (“RFC”), the ALJ found that Weber

could perform “a full range of work at all exertional levels” but with some non-exertional,

physical limitations. (AR 17.) To address his mental limitations, the ALJ also found that

Weber could:

               understand, remember, and carry out simple, routine tasks and
               he can make simple work-related decisions. After an initial
               training period, which might require frequent or constant
               contact with supervisors or coworkers, he should have no more
               than occasional direct interaction with supervisors, coworkers,
               and the public.

(Id.) Moreover, to address his ulcerative colitis, the RFC found that Weber:

               needs the flexibility to leave his workstation at will, with just a
               few minutes’ notice, to use the restroom outside of regularly
               scheduled breaks, two to three times per day, for up to 10
               minutes at a time.

(Id.)

        In crafting the part of the RFC addressing his mental limitations, the ALJ listed

Weber’s various, mental illness diagnoses, including personality disorder, depressive

disorder, anxiety disorder and posttraumatic stress disorder. (AR 19.) The ALJ also

described Weber’s reported symptoms, as well as the fact that two different physicians
                                        3
         Case: 3:19-cv-00448-wmc Document #: 16 Filed: 01/12/21 Page 4 of 16




terminated treatment after he threatened them for refusing to prescribe specific

medication. (AR 19.) Ultimately, the ALJ concluded that Weber “does not experience the

degree of mental limitation that he alleged in reports and at [the] hearing,” offering

following reasons: (1) treatment notes reflecting some improvement in symptoms; (2)

failure to take psychotropic medications or comply with the prescribed treatment; (3)

testing in March 2016 by Dr. Bienck2 that “did not indicate significant deficits in memory

or other cognitive skills” (i.e., “no impairments in the areas of learning, processing speed,

attention, and visual-spatial skill”); (4) improvement after hospitalization for suicide

ideation in July 2016 once placed on psychotropic medications; (5) evidence in the record

indicating that Weber lost prior jobs because he overslept or was sick and missed too much

work, rather than his claim that he was “flying off at the mouth”; and (6) Weber’s described

daily activities “are not limited to the extent one would expect, given [his] complaints of

disabling symptoms and limitations.” (AR 19-21.)

         The ALJ also considered the opinion testimony concerning plaintiff’s mental

limitations, placing moderate weight on the opinion of Dr. Bienck, who treated Weber

from February 22 to March 29, 2016, accepting Bienck’s assessment of Weber’s

limitations, but finding that the totality of the evidence supports additional limitations not

addressed in her opinion. (AR 22.) The ALJ also considered the opinions of the state

agency psychological consultants -- Roger Rattan, Ph.D., and Stephen Kleinman, M.D. --

assigning some weight to each, while noting that “Dr. Rattan’s opinion, in particular, is




2
    It appears that the psychiatrist’s name may be Bienek. (See AR 589.)

                                                  4
      Case: 3:19-cv-00448-wmc Document #: 16 Filed: 01/12/21 Page 5 of 16




vague and generally fails to assess the claimant’s work-related abilities on a function-by-

function basis.” (AR 23.) In particular, based upon the assessed limitations -- including

moderate limitations in CPP -- the ALJ noted Dr. Kleinman’s statement that “the claimant

could manage all components necessary for simple tasks.” (Id.)

       Also material to one of plaintiff’s challenges on appeal, the ALJ included a lengthy

discussion of the October 2016 opinion of Julie Hintzman, A.P.S.W., a treating provider,

while placing only little weight on her opinion. The ALJ first described in great detail

Hintzman’s opinions about Weber’s work limitations, including:               various, off-task

assessments attributed to an assortment of his limitations; his ability to sit, stand and walk;

and her ultimate conclusion that Weber “could not obtain and retain work in a competitive

work setting - 8 hours per day, 5 days per week - for a continuous period of at least six

months.” (AR 22-23.) The ALJ then described her varied reasons for discounting these

opinions: (1) they are at odds with “the totality of the objective medical records, including

the claimant’s reported improvement with prescribed treatment, the results of the

examination conducted by Dr. Bienck, and the claimant’s recitation of his activities of daily

living”; (2) Hintzman’s own note in Weber’s medical record acknowledging that her

treatment of Weber was “random,” which raises questions as to whether she “[w]as able to

personally observe the claimant”; (3) her assessment of Weber’s physical limitations falls

outside of Hintzman’s area of expertise; and (4) the ultimate determination of whether a

claimant is disabled is reserved for the Commissioner. (AR 23.)

       Finally, relying on the testimony of the VE, the ALJ determined that while Weber

could not perform his past relevant work experience as a small products assembler and light


                                              5
      Case: 3:19-cv-00448-wmc Document #: 16 Filed: 01/12/21 Page 6 of 16




truck driver, that he could perform other jobs that exist in significant numbers in the

national economy, including housekeeping, material handler, and cleaner. As such, the

ALJ concluded that Weber was not disabled.


       C. Medical Record

       In his brief, plaintiff Weber emphasizes the following from his own medical records.

On April 5, 2014, he saw Dr. Daniels, who noted that he had a seizure, which Weber

explained was his fourth such seizure. (AR 970.) On May 21, 2014, Dr. Siapush described

Weber’s mental health impairments, including “a history of ADHD and anxiety, more than

4 suicide attempts and 3 psych admissions.” (AR 425.) Weber also described panic attacks

and agoraphobia. (Id.)

       In April 1, 2015, plaintiff saw Dr. Leahy for complaints about “social anxiety” and

described having panic attacks, including while at work. (AR 443.) On May 5, 2015,

Weber saw Dr. Rave for headaches suffered over the last several weeks, which he reported

were in the past severe enough to require him to go to the emergency room with migraines.

(AR 465.) At that time, Dr. Rave also noted Weber complained of behavioral changes,

including “an episode where he woke up” and just “‘snapped’ and he knocked a chair over

and threw some clippers and just took off out of the house.” (Id.)

       On March 22, 2016, Weber saw Dr. Manzon for “increasing symptoms of anxiety,”

and “some form of social phobia.” (AR 611.) Dr. Manzon noted that Weber may have

“an antisocial personality rather than anxiety disorder” and “appeared to have PTSD from

a previous accident.” (Id.)




                                            6
      Case: 3:19-cv-00448-wmc Document #: 16 Filed: 01/12/21 Page 7 of 16




       On July 6, 2017, Weber also saw Sonja Rose Scholz, N.P., for persistent headaches,

which he rated a 6 to a 10 out of 10 in terms of pain and for which he was prescribed

Reglan, which helps temporarily, after being seen in the emergency room. (AR 593.)



                                        OPINION

       The standard by which a federal court reviews a final decision by the Commissioner

of Social Security is well-settled. Findings of fact are “conclusive,” so long as they are

supported by “substantial evidence.” 42 U.S.C. § 405(g). Substantial evidence means

“such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.”   Richardson v. Perales, 402 U.S. 389, 401 (1971).       When reviewing the

Commissioner’s findings under § 405(g), the court cannot reconsider facts, re-weigh the

evidence, decide questions of credibility, or otherwise substitute its own judgment for that

of the ALJ. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Where conflicting evidence

allows reasonable minds to reach different conclusions about a claimant’s disability, the

responsibility for the decision falls on the Commissioner. Edwards v. Sullivan, 985 F.2d

334, 336 (7th Cir. 1993). At the same time, the court must conduct a “critical review of

the evidence,” id., and insure the ALJ has provided “a logical bridge” between findings of

fact and conclusions of law, Stephens v. Berryhill, 888 F.3d 323, 327 (7th Cir. 2018).

       As set forth above, Weber raises three, basic challenges on appeal. Accordingly, the

court will address each in turn under this standard of review.




                                             7
      Case: 3:19-cv-00448-wmc Document #: 16 Filed: 01/12/21 Page 8 of 16




I. Failure to Propound a Limitation for Bathroom Breaks

       Plaintiff’s first challenge warrants little discussion. Weber contends that the ALJ

erred by failing to propound a bathroom break limitation to address Weber’s ulcerative

colitis as part of the hypotheticals provided to the VE. More specifically, as noted above,

the ALJ expressly adopted Dr. Kim’s opinion that Weber would need 2 to 3 unscheduled,

10 minutes breaks per day away from his workstation with as little as 5 minutes notice.

(AR 21, 572.) Indeed, as quoted above, the ALJ included that very limitation in the RFC

she created. However, plaintiff contends that the ALJ “never propounded this limitation

to the vocational expert to determine the impact on the occupational base,” and further

argues that this constitutes error because “frequent unscheduled breaks erode the

occupational base resulting in a finding that work in sufficient numbers would not exist in

the national economy.” (Pl.’s Opening Br. (dkt. #13) 12.)

       The glaring problem with plaintiff’s argument is that, as the Commissioner pointed

out in his response, the ALJ did include this same limitation in the questions propounded

to the VE. The ALJ initially asked the VE to consider an individual with plaintiff’s age,

education and work experience who could perform work including all of the RFC

limitations, except for the unscheduled bathroom breaks. (AR 59.) Then, the ALJ asked

the VE to consider an additional limitation:

              If this person needed the flexibility to leave his workstation at
              will with just a few minutes notice to use the restroom outside
              of regularly scheduled breaks, I assume for the purposes of this
              hypothetical that this might happen two to three times during
              the day up to 10 minutes at a . . . time would that affect the
              ability to do . . . other work like the work you gave?



                                               8
      Case: 3:19-cv-00448-wmc Document #: 16 Filed: 01/12/21 Page 9 of 16




(AR 60.) The VE responded that the individual could still perform the housekeeper and

material handler jobs she had previously provided, and when pressed for another job, she

responded that the individual could also perform the cleaner job. (AR 61.) The court,

therefore, rejects this basis for remand.


II. Mental Health Limitations

       The bulk of plaintiff’s brief concerns his challenge to the ALJ’s treatment of his

mental health limitations. First, plaintiff contends that the ALJ failed to account for

Weber’s moderate limitations in CPP in the RFC and in the hypotheticals posed to the

VE. Relying on well-established case law in the Seventh Circuit, Weber points out that a

limitation to “simple, routine tasks” is insufficient to account for his CPP limitations and

would render both an RFC formulation and opinions by a vocational expert deficient. See,

e.g., O’Connor-Spinner v. Astrue, 627 F.3d 614, 617 (7th Cir. 2010) (ALJ should refer

“expressly to limitations on concentration, persistence, and pace in the hypothetical in

order to focus the VE’s attention on these limitations and assure reviewing courts that the

VE’s testimony constitutes substantial evidence of the jobs a claimant can do”); Crump v.

Saul, 932 F.3d 567, 570 (7th Cir. 2019) (“When it comes to the RFC finding, we have

likewise underscored that the ALJ generally may not rely merely on catch-all terms like

‘simple, repetitive tasks’ because there is no basis to conclude that they account for

problems of concentration, persistence or pace.” (citation and quotation marks omitted)).

       As an initial matter, the RFC here did not just limit Weber to “simple, routine

tasks”; instead, the ALJ’s RFC provided that Weber could only “make simple work-related

decisions” and was limited to “no more than occasional direct interaction with supervisors,

                                             9
     Case: 3:19-cv-00448-wmc Document #: 16 Filed: 01/12/21 Page 10 of 16




coworkers, and the public” after an initial training period. (AR 17.) While the latter

limitation likely addresses plaintiff’s moderate limitations in interacting with others, see

Varga v. Colvin, 794 F.3d 809, 814-15 (7th Cir. 2015), defendant offers no support for the

argument that limiting him to simple, work-related decisions is any better than simple,

routine tasks given the extent and type of Weber’s recognized limitations in CPP.

       In fairness, the Seventh Circuit has defined two exceptions to the general rule that

the ALJ “may not rely merely on catch-all terms like ‘simple, repetitive tasks.’” Crump, 932

F.3d at 570. The first exception is that “an ALJ may reasonably rely upon the opinion of

a medical expert who translates [CPP] findings into an RFC determination.” Burmester v.

Berryhill, 920 F.3d 507, 511 (7th Cir. 2019); see also Milliken v. Astrue, 397 F. App’x 218,

221 (7th Cir. 2010) (holding that an ALJ may rely on the opinion of “a medical expert

who effectively translated an opinion regarding the claimant’s mental limitations into an

RFC assessment”); Rankila v. Saul, No. 18-CV-406-WMC, 2019 WL 4942110, at *3

(W.D. Wis. Oct. 8, 2019) (providing overview of Seventh Circuit cases describing this

exception).

       The Commissioner argues here that the ALJ did just that by relying “on the expert

opinions of two state agency psychologists that Plaintiff was capable of performing such

work.” (Def.’s Opp’n (dkt. #14) 19 (citing AR 23, 78-80, 92-94).) In a report dated

October 1, 2015, Dr. Rattan indicated that Weber had moderate limitations in the

following CPP sub-categories: ability to carry out detailed instructions; ability to maintain

attention and concentration for extended periods; ability to perform activities within a

schedule, maintain regular attendance, and be punctual within customary tolerances;


                                             10
     Case: 3:19-cv-00448-wmc Document #: 16 Filed: 01/12/21 Page 11 of 16




ability to work in coordination with or in proximity to others without being distracted by

them; and the ability to complete a normal workday and workweek without interruptions

from psychologically based symptoms and to perform at a constant pace within an

unreasonable number and length of rest periods. (AR 79.) Based on these findings, Dr.

Rattan provided the following narrative on Weber’s CPP limitations:

              Cl[aimant] has documented diagnoses of anxiety, depression,
              ADHD/ADD, and personality [disorder]. The [symptoms]
              related to these [diagnoses] would interfere with [claimants]
              ability to maintain CPP for extended periods. There are clinic
              notes and ADL information indicating [claimant] has trouble
              maintaining long-term schedules, being punctual, etc.
              However, [claimant] has also demonstrated an ability to
              maintain employment for several months at a time
              successfully, and his [mental status examinations] in 2014 and
              2015 appear stable and improving, in spite of some limits with
              regard to judgment/insight. [Claimant] reports medication
              helps.

(Id.) Notably, Dr. Rattan did not translate plaintiff’s CPP limitation into an ability to

perform simple, routine tasks.       Instead, in assessing his moderate limitation in

understanding, remembering or applying information, Dr. Rattan concluded that plaintiff

“retains the ability to remember simple instructions.” (AR 78.)

       As for Dr. Kleinman, in his April 2, 2016, report, he copied and pasted the same

information provided in Dr. Rattan’s earlier report, but stated at the end of the report that

Weber “[c]an manage all components necessary for simple tasks.” (AR 94.) Moreover, as

set forth above the ALJ expressly relied upon this portion of Kleinman’s report in her

decision. (AR 23 (“On reconsideration, Dr. Kleinman adopted the opinion of Dr. Rattan,

but specified that based upon the above statements, the claimant could manage all

components necessary for simple tasks.”).)

                                             11
      Case: 3:19-cv-00448-wmc Document #: 16 Filed: 01/12/21 Page 12 of 16




       Still, plaintiff argues that the ALJ may not rely on a general statement as to Weber’s

ability at the end of Kleinman’s report because it is not consistent with the specific findings

in the first part of his report. (Pl.’s Opening Br. (dkt. #13) 22-23 (citing Capman v. Colvin,

617 F. App’x 575, 578-59 (7th Cir. 2015) (“[T]he ALJ may reasonably rely on the

examiner’s narrative in Section III, at least where it is not inconsistent with the findings in

the Section I worksheet.”); Varga, 794 F.3d at 816 (“[I]n some cases, an ALJ may rely on

a doctor’s narrative RFC, rather than the checkboxes, where that narrative adequately

encapsulated and translates those worksheet observations.”)).) Specifically, plaintiff argues

that limiting Weber to “simple, routine tasks,” even coupled with the limiting him to

“simple work-related decisions,” does not address Drs. Rattan and Kleinman’s findings that

plaintiff was moderately limited with respect to performing activities within a schedule,

maintaining regular attendance and being punctual, among other sub-categories.

       In response, other than attempting to discount the meaning of “moderate” by citing

to agency rules, which post-date the two reports by the state agency psychologists here

(Def.’s Opp’n (dkt. #14) 7), the Commissioner argues that “the ALJ was entitled to rely

on the psychologists’ bottom-line conclusions that Plaintiff was capable of performing

unskilled work.” (Id. at 14 (citing 20 C.F.R. § 416.913a(b)(1); Flener v. Barnhart, 361 F/3d

442, 447-48 (7th Cir. 2004) (“It is appropriate for an ALJ to rely on the opinions of

physicians and psychologists who are also experts in social security disability evaluation.”);

Capman, 617 F. App’x at 579).) However, the Commissioner fails to explain how Dr.

Kleinman’s notation at the end of the report that Weber is capable of performing simple

tasks is consistent with, or otherwise addresses, both his and Dr. Rattan’s views that


                                              12
      Case: 3:19-cv-00448-wmc Document #: 16 Filed: 01/12/21 Page 13 of 16




plaintiff has moderate limitations in performing activities within a schedule, maintaining

regular attendance or being punctual. Therefore, the court agrees with plaintiff that the

ALJ’s formulation of Weber’s RFC is not saved by Dr. Kleinman’s cursory statement that

plaintiff could perform “simple tasks” to the extent inconsistent with his express findings

earlier in the report regarding Weber’s persistence issues, at least without adequately

addressing those glaring inconsistencies.

       Unfortunately for the Commissioner, this deficiency is only underscored by the

Seventh Circuit’s second exception to the general CPP rule articulated above: the court

will affirm “RFC determinations . . . when they adequately account for the claimant’s

demonstrated psychological symptoms.” Jozefyk v. Berryhill, 923 F.3d 492, 498 (7th Cir.

2019) (citing Johansen v. Barnhart, 314 F.3d 283, 288–89 (7th Cir. 2002)); see also

O’Connor-Spinner, 627 F.3d at 619 (providing examples of this exception). In other words,

while the generic limitation to “simple, routine tasks” may not be relied on to address all

CPP limitations, there are cases where such a limitation may be appropriate if adequately

explained. Here, for the same reasons as the court rejects application of the first exception,

neither the ALJ nor the Commissioner in his opposition brief adequately explains why the

limitations to simple, routine tasks and making only simple, work-related decisions address

his moderate limitations in CPP, particularly Weber’s acknowledged challenges with

persistence. As such, the court find this error warrants remand.3



3
 Related to this challenge, plaintiff also faults the ALJ for failing to address adequately each state
agency psychologists’ findings of moderate limitations with respect to other sub-categories of
Weber’s CPP limitation. This argument is largely duplicative of the first challenge, but the court
accepts it for the same reasons.

                                                 13
     Case: 3:19-cv-00448-wmc Document #: 16 Filed: 01/12/21 Page 14 of 16




       Second, plaintiff challenges the ALJ’s finding that Weber would be able to tolerate

frequent or even constant contact with supervisors and coworkers during an initial training

period. Specifically, Weber questions “why would the claimant have no problems with

interacting during the training period.” (Pl.’s Opening Br. (dkt. #13) 26.) In response to

this challenge, the Commissioner cites to portions of the record suggesting Weber might

suffer from “moderate,” as opposed to “marked,” limitations in the “interacting with other”

paragraph B criteria. This argument, however, misses the point of plaintiff’s challenge.

Whether there is some evidence to support a moderate limitation finding or not, the ALJ

here found that Weber had marked limitations in interacting with others. To accommodate

that mental limitation, the ALJ further limited plaintiff to “no more than occasional direct

interaction with supervisors, coworkers, and the public,” but inexplicably carved out an

initial training period, during which she found Weber could tolerate “frequent or constant

contact with supervisors or coworkers.” (AR 17.)

       Having failed to provide any explanation as to why she believed Weber could

tolerate frequent or constant contact with others during a training period, the court can

only guess that the ALJ relied on plaintiff’s statements in his function report that: he

“shops in stores a couple of times per week, albeit as briefly as possible; he has a roommate;

and he has several friends who he stays in touch with by telephone.” (AR 21.) Or, as the

Commissioner offers, perhaps the ALJ was thinking of evidence that Weber had somehow

managed to “maintain employment for several months at a time after his alleged onset

date.” (Def.’s Opp’n (dkt. #14) 27.) Regardless, the court agrees with plaintiff that the

ALJ failed “to develop a logical bridge” between the record evidence and her determination


                                             14
     Case: 3:19-cv-00448-wmc Document #: 16 Filed: 01/12/21 Page 15 of 16




that plaintiff could handle frequent or constant contact with supervisors and others during

a training period. As such, the court accepts this basis for remand as well.


III. Treatment of Hintzman’s Opinion

       Finally, plaintiff challenges the ALJ’s treatment of plaintiff’s social worker Julie

Hintzman. As detailed in the ALJ’s decision, Hintzman provides an array of opinions

about the percentage of time Weber would be off-task due to his mental health issues,

while she also provides limitations based on physical impairments. (AR 22.) At minimum,

Hintzman’s report itself is not a model of clarity. Moreover, the ALJ provides a number

of sound bases for limiting the report’s weight, including that: it is inconsistent with the

opinions offered by plaintiff’s treating psychiatrist; Hintzman herself noted that Weber’s

attendance was “random,” thus calling into question her ability to opine on these issues;

and other reasons. Thus, the court rejects this challenge. Of course, on remand, the ALJ

may consider Hintzman’s report anew, along with any other evidence with respect to

Weber’s CPP limitation.




                                            15
     Case: 3:19-cv-00448-wmc Document #: 16 Filed: 01/12/21 Page 16 of 16




                                          ORDER

       IT IS ORDERED that the decision of defendant Andrew M. Saul, Commissioner of

Social Security, denying plaintiff James H. Weber’s application for disability and disability

insurance benefits and supplemental security income is REVERSED AND REMANDED

under sentence four of 42 U.S.C. § 405(g) for further proceedings consistent with the

opinion set forth above.

       Entered this 12th day of January, 2021.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             16
